 In the Matter of TUBE TURNS, INCORPORATEDandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL #369 (A. F. OF L.)Case No. 9-R-12,98.Decided February 29, 19y 1Messrs.W. A. WilligandCourtney Noe,of Louisville, Ky., for theCompany.Mr. H. H. Hudson,,ofLouisville, Ky.,,andMr. J. C. W ll i rn ora,;ofBuechel, Ky., for the Union.-Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF,TILE CASEUpona petitiondulyfiled by International Brotherhood of Elec-tricalWorkers, Local #369(A. F. of L.), herein calledthe Union,allegingthat a,question affecting commerce had arisen concerningthe representation of employees of Tube Turns, Incorporated, Louis-ville,Kentucky,herein called the Company,the National Labor Re-lations Board provided for an appropriatehearing upondue noticebefore Allen Sinsheimer,Jr., TrialExaminer.Said hearingwas heldat Louisville, Kentucky,on January 25, 1944.The Company and theUnion appeared, participated,and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing, on the issues.The Trial Examiner's rulings madeat thehearing are free from prejudicial error and are hereby affirmed.The parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGSOF For1.THE BUSINESS OF THE COMPANYTube Turns, Incorporated, operates plants at Louisville, Kentucky,where it is engaged in the manufacture of aircraft parts and aluminumwelding fittings.The Company annually 'purchase's raw' materials,consisting primarily of steel and aluminum, amounting in value in55 N L. R. B., No. 36.219 220DECISIONSOF NATIONALLABOR RELATIONS BOARDexcess of several million dollars, of which over 90 percent is obtainedfrom States other than the State of Kentucky.Over 90 percent ofthe annual sales of many million dollars, is shipped to points outsidethe State of Kentucky.The Company admits, and.we find, that it is engaged in.commercewithin the meaning-of.the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDinternational Brotherhood of Electrical Workers. Local #369, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.,. ; :III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 10, 1943, the Union requested the Companyto recognize it as the exclusiverbargaining representative of the ,em-ployees within an alleged appropriate unit.The Company refusesto accord the Union, such, recognition unless: and until the Union iscertified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of 'employees within the unit hereinafter found to be appro-priate 1,We find that a question affecting commerce has arisen concerning therepresentation of employees of the'Company within the meaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe parties agree generally that all electrical maintenance employ-ees, apprentices and helpers at the Twenty-eighth Street plant of theCompany, including employees who devote a substantial part of theirtime to electrical maintenance,work; and all laboratory electricians,excluding all common laborers attached to the electrical maintenancedepartment and all supervisory, employees, constitute an. appropriateunit.The parties are in, disagreement, however, with reference to theinclusion or exclusion of all-crane operators other than those who maydevote a substantial portion of their time to general electrical main-tenance work; the Company desiring their inclusion and the Unionseeking their exclusion.,The crane operators, of, whom,there are approximately 30 in num-ber, operate 2-ton and 10-ton electric cranes by which materials areThe report of the FieldExaminershows that the Union submitted 19 authorization cardsbearing apparently genuine signatures; 17 of the cards bear names appearing,onla cuirentpay roll of the Company, which contains the names of 40 persons within the allegedappropriate unit. TUBE,TURNS, INCORPORATED221moved from, one place to another.The cranemen -work in differentdepartments under the supervision.of the,respective department fore-'men, whereas the electrical. maintenance employees have.their own-department, and work under the.'direct supervision of the,electricalengineer, the head.'of the .department.The crane operators do notperform, any electrical maintenance work on'their.own cranes.Thehighest paid crane operators are in-a lower wage bracket? and do notrequire as much skill and training as the electrical maintenance men,who constitute a highly skilled craft group.3,In vie`' of the foregoing, we shall exclude,them from the unit.How-ever, two of the crane, operators, : Roscoe, Oiler and Oliver Watson,devote ,a- substantial amount of their time to electrical maintenancemaintenanceemployees,t.apprentices andhelpers, and laboratory electricians, at,the Company's Twenty-eighthStreet plant, including Roscoe Oiler and Oliver Watson, but excludingall commonlaborers attached to,the electricalmaintenancedepart-ment,4 and all supervisory employees with,,authority td- hire, promote,discharge, discipline, or otherwise effectchanges inthe status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collectivebargaining,within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part'of the investigation to ascertain representa-t ives for the purposes of collective bargaining with Tube Turns, In-corporated, Louisville, Kentucky, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30)* days2The record reveals that an electrical maintenance man can,and oftendoes, receiveapproximately 371/2 cents an hour base pay more than an expert crane operator3 SeeMatterofDouglas Air craftCo , 52 N.L R B 781 and 54 N L R B 67dThe only employee shown to fall within this category at the time of the hearing wasLouis Arnold.' 222DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDfrom the date of this Direction, tinder the direction and supervisionof the,Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said-Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the 'pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in' the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been. discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented'by InternationalBrotherhood of Electrical Workers,'Local #369, (A. F. of L.'); for thepurposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.